Title: To James Madison from James Maury, 23 August 1808
From: Maury, James
To: Madison, James



Dear Sir!
American Consulate Liverpool 23d. August 1808

By desire of Mr. Pinkney I have the honor to present you a paper relative to the orders in council.  I have the pleasure to inform you that the Hope came to off Falmouth last week.  I understand she did not even come to anchor, but, immediately after delivering her dispatches, proceeded to France.
The exports of British manufactures this season have been much more considerable than calculated on.  The few straggling American vessels which had been engaged in European voyages & have happened to come to this port have availed of the circumstance by procuring very high freights.  The harvest is said to be abundant  I have the honor to be with Perfect Respect Dear Sir Your most Obedient Servant,

James Maury


Wheat  11/ 9 a 12/ 3 P 70 lbs
Tobacco  9 1/ 2  13
Stemed 12  15
Upland cotton  21  24
Sea island  34  42
Tar  44/  46/ P barrel

